                IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                         SOUTHERN DIVISION

 ROBERT JAMES SOLNICK                                                    PLAINTIFF

 v.                                              CAUSE NO. 1:18CV388-LG-RHW

 COMMISSIONER OF
 SOCIAL SECURITY                                                      DEFENDANT

          ORDER ADOPTING REPORT AND RECOMMENDATION

      BEFORE THE COURT is the [13] Report and Recommendation entered by

United States Magistrate Judge Robert H. Walker. Judge Walker recommends that

the Commissioner of Social Security’s final decision should be affirmed. Solnick has

not filed an objection to the Report and Recommendation.

      Where no party has objected to the Magistrate Judge’s report and

recommendation, the Court need not conduct a de novo review of it. See 28 U.S.C. §

636(b)(1) (“A judge of the court shall make a de novo determination of those portions

of the report or specified proposed findings and recommendations to which objection

is made.”) In such cases, the Court need only satisfy itself that there is no clear

error on the face of the record. Douglass v. United Serv. Auto Ass’n, 79 F.3d 1415,

1420 (5th Cir. 1996).

      Having conducted the required review, the Court finds that Judge Walker’s

Report and Recommendation is neither clearly erroneous nor contrary to law.

Therefore, the Report and Recommendation is adopted as the opinion of this Court.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that the [13] Report

and Recommendation entered by United States Magistrate Judge Robert H. Walker
is ADOPTED as the opinion of this Court. The Commissioner’s decision is

AFFIRMED. The Court will enter a separate judgment pursuant to Fed. R. Civ. P.

58.

      SO ORDERED AND ADJUDGED this the 3rd day of March, 2020.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE




                                      -2-
